DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-17 made without traverse in the reply of 09/19/2022 has been acknowledged. Accordingly, the method claims 18-21  have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the electrodes for being employed as ‘electroosmotic’ ones. It is further unclear whether or not the recitation of intended use in the last paragraph means that the electrodes must be positioned in the fluid chamber with the sensor element(s) being positioned between the electrodes. Additionally, it is unclear how the chamber, the sensor element(s) and the electrodes can be arranges as recited in the absence of any support /substrate [such as silicon substrate 24 in Figure 1B].
	In claim 2, it is unclear whether or not the recitation of the sensor being ‘in electrical communication with a source and a drain’ means that the sensor must be a field- effect transistor. 
	In claim 3, it is not clear what structural features must provide the intended ‘electrical communication’. between the pads and drain/source terminals / electrodes.  
	Claim 4 does not set forth any structural inter-relationships between the first / second electrodes and the set of the ‘electroosmotic’ electrodes of claim 1. See also claim 6 with respect to the four electrodes. 	
	In claim 8, it is unclear how the drain and source of the FET sensor [that are mandatory portions of any FET sensor] must be structurally inter-related with the drain and source set forth in claim 2. 
	Claim 11 does not set forth any structural inter-relationships between the channel and other components of claim 1, including the fluid chamber.  
In claim 15, ‘some combination thereof’ is indefinite. 
In claim 16, the ‘ends’ that must be ‘disposed on’ the ’sides’, is unclear. 
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. While claim 1 broadly recites ‘sensor element(s)’, the original specification does not describe any other but FET sensors. Additionally, while the structure recited in claim 1 omits any support for arranging the recited components in the manner recited, it is actually described in the original specification as being arranged on a support, or substrate [such as substrate 24 . Therefore, the instant claims are not commensurate in scope with the original specification. 
	
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2 and 8-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Fischer [US 20140106338]. 
	With respect to claims 1, 2, 8-9 and 11-16, Fischer discloses a device comprising, as shown in Figure 22, substrate 2202 having a central recess [‘fluid chamber’ with at least one ‘‘microfluidic channel]’; sensor element 2201 that can be a FET nanowire sensor [see, for example, paragraph [0040], where a source and a drain must be in electrical communication as recited], the sensor element being configured to sense an analyte and arranged in fluid communication with the fluid chamber; and a set of electroosmotic electrodes 2204, 2206,,disposed at the sides of the sensor element and capable to function as recited. Figure 22 further shows a set of wall s 2214, 2212, defining at least one microfluidic channel with the side walls of at least sensor element 2201, disposed in the ‘directions’ as recited, where the set of walls can be made of oxide dielectric layer [see paragraph [0098]. Regarding claim 10, Figure 22 further shows electrodes 2208, 2210 [‘that can be employed as the ‘third’ and ‘fourth’ electrodes as recited, see paragraph [0099]]. Referring to claim 17, Figure 23 further shows insulating barriers 2212, 2214, covering portions of electrodes. It is further noted that the features not positively recited as part of the claimed invention [such as the ‘source’ and ‘drain’, including all associated details], are not accorded patentable weight when evaluated for patentability. 
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 3-7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over
 Fischer.
Regarding claims 3 and 4, Fischer does not teach contact pads as recited.  However, contact pads are routinely employed in electric circuits, and it would be within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Fischer by having employed such contact pads, to have capabilities to transfer the electrical current to associated electrical equipment in a convenient and simple manner. With respect to claims 4-7, it would be also obvious to have employed the electrical circuit with a measurement device and a voltage source, as recited, to have capabilities to conduct the intended electrical measurements for analyte detection. 
Drawings

11.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘insulating barrier as recited; ;the first and second contact pads in electrical communication with the source and drain, as well as with the electroosmotic [[first’-‘fourth’] electrodes; as recited; the ‘bias and measurement circuit’ with the measurement device and voltage source, connected as recited; the nanowire; the first, second and third sides of the sensor element; the fist and second walls and the first and second ‘directions’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798